DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 2/16/2021 have been entered and fully considered. Claims 1-16 are pending. Claims 15 and 16 are withdrawn. Claim 1 is amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Thorens describes that the operation for smoking is not enabled unless the correlation score exceeds a threshold. Accordingly, even if the authenticated scheme of Thorens can be incorporated into Peleg, the controller of the modified vaporizer of Peleg cannot start supply of a power output to the atomizer before start of a user’s puffing action unless the user is authenticated by the correlation score exceeding the threshold. Further, in a case where the controller of the modified vaporizer of Peleg has started supply of a power output of the atomizer, the controller cannot stop, in response to a user’s puffing action, the continuing 
Examiner respectfully disagrees. Peleg discloses idling of the heater to keep it warm even before puffing action (Paragraph [0076]). Thus, the disclosure of Peleg includes the claimed starting of the power output before a user’s puffing action to keep the heater warm. 
Thorens is cited for the timing of disabling power to the heater. Peleg already discloses the disabling of power as a response to a smoking event. Disabling of power is as a response to a smoking event, Peleg does not explicitly disclose exactly when the power is disabled. Thorens discloses that the controller can recognize and authenticate the puffing profile during said puff (Paragraphs [0084] and [0085]). Thus, together, Peleg and Thorens discloses a controller that starts the supply of power to the heater to keep it warm before a user’s puff and recognizes a puffing action and whether said puffing action is appropriate for unlocking the vaporizer and then if an improper puffing action is detected to disable power to the heater. Thorens also does not explicitly disclose that disablement is during said puff. However, the controller has the ability to determine during said puff if the user is authorized to use the device. As such, Examiner believes that one of ordinary skill in the art would appreciate the both enabling and disabling would be desired during said puff for the purpose of immediately allowing or disallowing use of the device rather than having to wait for the authentication period to finish. 
With the combination of Peleg and Thorens, it would appear that the controller would be modified to start supply of power to the atomizer before a user’s puffing action in order to keep the heater warm and to stop said supply during an incorrect verification . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
__________________________________________________________________
Claims 1-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PELEG et al. (US 2013/0284192) in view of THORENS (US 2017/0318861).
With respect to claim 1, PELEG et al. discloses a vaporizer (e.g., non-combustion) type flavor inhaler (Paragraph [0002]; Abstract) comprising an atomizer, 112, atomizing a liquid (e.g., aerosol source) without burning (Paragraphs [0059], [0027], [0028] and [0030]); and a controller, 102, (Paragraphs [0028], [0071], [0073] and [0074]). The controller is configured, through programming (Paragraphs [0044], [0045], [0055], [0069], [0086] and [0087]), to unlock and lock the vaporizer by disabling the vaporizer when connected to, and disconnected from, a smartphone, 702 (Paragraphs [0056]-[0059]) and the power can be switched on (e.g., start supply of a power output) from the battery to the atomizer (Paragraphs [0028]-[0032]) and to idle the vaporizer by keeping the heating element warm (Paragraph [0076]) while the vaping function is disabled (Figures 1-4, 11 and 15). Moreover, in the event that limits on smoking have been placed, any smoking event, 1504, detected is responded to by disabling powder (Paragraph [0081]; Figure 15). PELEG et al. also indicates that a puff on the vaporizer triggers the controller to control parameters of the vaporizer (Paragraph [0073]). Moreover, the controller starts to the supply of power output to the atomizer when a puffing action is no longer detected by the suction 
While PELEG et al. does not explicitly disclose that the supply of power is started before a user’s puffing action, the scope of PELEG et al. includes a vaporizer that is unlocked when connected to a smartphone and a correct action is taken by a user, such as entering a passcode, password or other identifier (Paragraph [0058]) and the vaporizer can be operated in a warmup state to keep the wick warm (e.g., activating the heater) prior to any smoking event being performed. Thus, it would appear that the controller is configured to supply power to the atomizer prior to any puffing action performed by the user. Even if this isn’t necessarily true, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to program the controller to supply power to the atomizer prior to any puffing action taken by the user so that upon unlocking of the vaporizer by the user, the vaporizer can preheat prior to the entering of the identifying information and thus be ready for use upon entering said identifying information. Furthermore, given that the controller is configured to disable the power upon a violation that is detected, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to program the controller to stop the supply of power to the atomizer if a smoking event is detected, such as during a user puffing the vaporizer, so that in the event the identifying information is incorrect or not entered, the vaporizer can cut power to the atomizer and lock the vaporizer to prevent unauthorized user’s from using the vaporizer. 
PELEG et al. does not explicitly disclose that the controller is configured, in response to a user’s puffing action, to stop supply of power output to the atomizer during that puffing action. 
THORENS discloses a method of controlling operation of an inhaling device by using the action of a user’s puff as compared to a recorded puff signature to enable or disable further operation of the device (Abstract). The user’s puff signature is used in an authentication processes and the natural puffing behavior of a user may be unique enough to allow for authentication based on the first few moments of puffing (Paragraphs [0084] and [0085]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the authentication of PELEG et al. by a user’s puffing action as compared to a recorded puff signature, as taught by THORENS so that the device can be secured against unauthorized users. 
Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the puff signature unique enough so as to further make it harder for unauthorized users to use the device. 
With a unique enough signature, THORENS indicates that the authentication can be based (e.g., in response to a puffing action) on the first few moments of puffing (e.g., during said puffing action). Thus, the scope of THORENS appears to also indicate that the device can also be disabled during the first few moments of said puffing action. Examiner believes that one of ordinary skill would also have desired a feature of disabling the power to the atomizer, as taught by THORENS, during the first few moments of puffing action so that the unauthorized user can be notified immediately of the device being disabled, or even so that the authorized user can be notified immediately that they have entered the wrong puffing sequence and can subsequently attempt to enter the correct puffing sequence. 
With respect to claim 2, PELEG et al. discloses an atomization switch (Figure 1; Paragraphs [0028], [0032], [0036] and [0037]) that can be switch to a state where supply of the power can be turned off to the atomizer when a violation has occurred, such as a user’s puffing action (Paragraphs [0007] and [0008]; see rejection of claim 1). 
With respect to claim 3, PELEG et al. discloses that when a smoking event is detected and in violation (Figure 15), the controller can also activate delay after a puff (Paragraph [0081], [0007] and [0008]). Thus, while PELEG et al. does not explicitly disclose that the supply of power is switched on when the puff is no longer being performed, the scope of PELEG et al. does include warming of the wick using the heater even while the vaping action is disabled and also cutting power to the atomizer upon receiving a violation. Thus, in the event that PELEG et al. doesn’t explicitly switch the power on to the atomizer after the user’s puffing action is no longer performed, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to program the controller to turn off the power to the atomizer upon receiving a violation in the form of a user’s puff and to then turn the power back on after a delay so that the wick remains warm while the user attempts to correctly input the identifying information to unlock the vaporizer. 
With respect to claim 4, 
With respect to claim 5, PELEG et al. discloses that the atomizing switch is linked with a sensor that measures pressure drop across the sensor (e.g., suction sensor) as the user puffs (Paragraphs [0028], [0031], [0032], [0036], [0037] and [0074]). PELEG et al. discloses that when a smoking event is detected and in violation (Figure 15), the controller can also activate delay after a puff (Paragraph [0081]). Thus, while PELEG et al. does not explicitly disclose that the supply of power is switched on when the puff is no longer being performed, the scope of PELEG et al. does include warming of the wick using the heater even while the vaping action is disabled and also cutting power to the atomizer upon receiving a violation. Thus, in the event that PELEG et al. doesn’t explicitly switch the power on to the atomizer after the user’s puffing action is no longer performed, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to program the controller to turn off the power to the atomizer upon receiving a violation in the form of a user’s puff and to then turn the power back on after a delay so that the wick remains warm while the user attempts to correctly input the identifying information to unlock the vaporizer. 
With respect to claim 6, PELEG et al. discloses that the atomization switch is linked with user’s smartphone to unlock the vaporizer by through connection of the two devices, and possibly with input of identifying information (Paragraphs [0057]-[0059]). Moreover, when the vaporizer is not near the smartphone, then it is disabled (Paragraph [0058]) and prevents misuse by unauthorized users such as minors. 
While PELEG et al. doesn’t explicitly disclose that power supply is stopped when a user operation is no longer performed, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the power supply to the 
With respect to claim 7, PELEG et al. discloses that the atomization switch is linked with user’s smartphone to unlock the vaporizer by through connection of the two devices, and possibly with input of identifying information (Paragraphs [0057]-[0059]). Moreover, when the vaporizer is not near the smartphone, then it is disabled (Paragraph [0058]) and prevents misuse by unauthorized users such as minors. 
The smartphone represents the user’s interface, which when linked with the vaporizer, represents a switch to, activate power to the heater to warm the wick (Paragraph [0076]). 
With respect to claim 8, PELEG et al. discloses that the atomization switch is linked with user’s smartphone to unlock the vaporizer by through connection of the two devices, and possibly with input of identifying information (Paragraphs [0057]-[0059]). Moreover, when the vaporizer is not near the smartphone, then it is disabled (Paragraph [0058]) and prevents misuse by unauthorized users such as minors. 
The smartphone represents the operation interface and first switch, which when linked with the vaporizer, represents a switch to activate power to the heater to warm the wick (Paragraph [0076]). 
While PELEG et al. doesn’t explicitly disclose that power supply is stopped when a user operation is no longer performed, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to stop the power supply to the atomizer when the smartphone is no longer connected to the vaporizer so that unauthorized users are prevented from using the vaporizer. 

PELEG et al. discloses that the atomizing switch is linked with a sensor that measures pressure drop across the sensor (e.g., suction sensor) as the user puffs (Paragraphs [0028], [0031], [0032], [0036], [0037] and [0074]) and activates power to the atomizer when the sensor measures a puff from the user (e.g., switch in ON state). 
In the event that limits on smoking have been placed, any smoking event, 1504, detected is responded to by disabling powder (Paragraph [0081]; Figure 15). PELEG et al. also indicates that a puff on the vaporizer triggers the controller to control parameters of the vaporizer (Paragraph [0073]; See rejection of claim 1) and thus the violation of activating the puffing sensor triggers the controller to stop supply of power to the atomizer in the event of unauthorized use (e.g., second switch is switched to the ON state). 
With respect to claims 9 and 10, 
With respect to claim 11, PELEG et al. discloses a smartphone (e.g., notification unit) that notifies the user of the level of aerosolizable liquid (e.g., amount of aerosol that can be supplied) (Paragraph [0052], [0061]) and the time period in which it can be vaporized (Paragraphs [0059] and [0060]). 
The “unit for notifying” is interpreted under 35 U.S.C 112(f) as a light emitting element (See instant published paragraph [0049]) or equivalents thereof. 
The smartphone is considered an equivalent of a light emitting element given that a screen of such emits light to the user to convey information from the smartphone to the user. 
With respect to claim 12, PELEG et al. discloses a smartphone (e.g., notification unit) that notifies the user of the level of aerosolizable liquid (e.g., amount of aerosol that can be supplied) (Paragraph [0052], [0061]) and the time period in which it can’t be vaporized (Paragraphs [0059] and [0060]). 
With respect to claim 14, PELEG et al. discloses that the atomizing switch is linked with a sensor that measures pressure drop across the sensor (e.g., suction sensor) as the user puffs (Paragraphs [0028], [0031], [0032], [0036], [0037] and [0074]). The controller is configured to turn on the power to the atomizer when the sensor senses a puff (e.g., switching is performed from a non-suction state to a suction state) (Figure 1; Paragraphs [0028], [0032], [0036] and [0037]) and from the suction state to the non-suction state (Paragraphs [0007] and [0008]). 
_______________________________________________________________
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over PELEG et al. (US 2013/0284192) in view of THORENS (US 2017/0318861) as applied to claims 1-12 and 14 above, and further in view of THORENS (US 2013/0306064).
With respect to claim 13, modified PELEG et al. does not explicitly disclose an absorbing member for absorbing a condensed aerosol provided on a wall surface exposed to a flow path of atomized liquid. THORENS ‘064 discloses including a capillary material that (e.g., absorbing material) on the surfaces exposed to the airflow path of the vapor so as to absorb the condensed vapor and return it to the wick and recycle the liquid and to also prevent leakage of liquid condensate from leaking out of the vaporizer (Paragraphs [0087]-[0101]; Abstract). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide an absorbing member on the wall surfaces exposed to the aerosol flow path of modified PELEG et al., as taught by THORENS ‘064, so that as the atomized liquid condenses on the wall surfaces, it can be absorbed and returned to the wick thereby preventing leakage of liquid condensate from the vaporizer and also to recycle the condensate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745